Title: List of Gunboats, 6 February 1807
From: Jefferson, Thomas
To: 


                        
                            [ca. 6 Feb. 1807]
                        
                        Gun-boats
                        
                                
                                    New Orleans
                                    8.
                                    they are building
                                    
                                    
                                
                                
                                    Mobille
                                    2
                                    at
                                    Boston
                                    
                                    
                                
                                
                                    St. Mary’s
                                    1
                                    
                                    N. York
                                    10
                                    
                                
                                
                                    Savanna
                                    1
                                    
                                    Phila.
                                    
                                    
                                
                                
                                    Charleston
                                    1
                                    
                                    Baltimore
                                    
                                    
                                
                                
                                    Cape Fear
                                    1
                                    
                                    Washington
                                    
                                    
                                
                                
                                    Ocracock
                                    1
                                    
                                    Norfolk
                                    
                                    
                                
                                
                                    Norfolk
                                    2
                                    
                                    Charleston
                                    
                                    
                                
                                
                                    Baltimore
                                    1
                                    
                                    Savannah
                                    
                                    
                                
                                
                                    Delaware
                                    1
                                    
                                    
                                    
                                    
                                
                                
                                    N. York
                                    2
                                    
                                    
                                    
                                    
                                
                                
                                    N. London
                                    1
                                    
                                    
                                    
                                    
                                
                                
                                    Newport
                                    1
                                    
                                    
                                    
                                    
                                
                                
                                    Boston
                                    1
                                    
                                    
                                    
                                    
                                
                                
                                    Portsmouth
                                    
                                        1
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    25
                                    
                                    
                                    
                                    
                                
                            
                    